TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00218-CV


Carmen Solis Williams, Appellant

v.

Larry Dean Edmondson, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-FM-07-001869, HONORABLE JON N. WISSER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Carmen Solis Williams's pro se notice of appeal and docketing statement
were filed in this Court on April 11, 2008.  The appellate record was filed on December 10, making
Williams's brief due on January 9, 2009.  See Tex. R. App. P. 38.6(a).  On January 21, we sent
Williams notice that her brief was overdue and that her appeal would be subject to dismissal if she
did not file a motion for extension of time by February 2.  On January 29, our letter was returned to
us as "not deliverable."  Williams has not contacted this Court since filing her notice of appeal and
docketing statement, nor has she provided any updated contact information or informed us that she
has retained counsel for the appeal.  Appellee's counsel has informed this Court that he does not
have any alternative contact information for Williams.  Because Williams has not provided this
Court with a means to reach her, filed her brief, or contacted this Court since April 2008, we dismiss
the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 4, 2009